DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/05/2021 has been entered. Claims 1-7, 10-15, and 17-18 remain pending in the application. Claims 19-22 are new and claims 8-9 and 16 are canceled. The applicant’s amendments to the abstract and the specification have overcome the objections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-15, 17-18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (US Pub No. 2015/0133776).





Regarding claim 3, Hoffman teaches The system of claim 2, wherein the feature comprises a stent (paragraph 0044), and wherein the processor circuit is configured to output the intraluminal ultrasound image such that the stent in the intraluminal ultrasound image is enhanced based on the selected image type option (paragraph 0044 and claim 2).

Regarding claim 4, Hoffman teaches The system of claim 2, wherein the feature comprises anatomy in the intraluminal ultrasound image (Figure 4, paragraph 0044), and wherein the processor circuit is configured to output the intraluminal ultrasound image such that the anatomy in the intraluminal ultrasound image is enhanced based on the selected image type option (Figure 4, paragraph 0044).

Regarding claim 5, Hoffman teaches The system of claim 4, wherein the anatomy comprises at least one of a plaque, lesion, sub-acute thrombus, acute thrombus, chronic thrombus, webbing, scarring, deep vein thrombosis, compression, non- thrombotic iliac vein lesion, post-thrombotic syndrome, or chronic total occlusion (paragraphs 0044 and 0047), and wherein the processor circuit is configured to output the intraluminal ultrasound image such that at least one of the plaque, lesion, sub-acute thrombus, acute thrombus, chronic thrombus, 

Regarding claim 6, Hoffman teaches The system of claim 2, wherein the user interface further comprises a detection option associated with the feature (paragraphs 0035 and 0044), wherein, in response to the processor circuit receiving a selection of the detection option, the processor circuit is configured to identify the feature in the intraluminal ultrasound image (paragraphs 0035 and 0044).

Regarding claim 7, Hoffman teaches The system of claim 6, wherein the processor circuit is configured to identify the feature based on an occlusion threshold (paragraphs 0035 and 0044).

Regarding claim 10, Hoffman teaches The system of claim 1, wherein the at least one image processing parameter comprises at least one of ringdown, gain curve, contrast, saturation, hue, field of view, or chroma, (Figure 4, element 450, paragraph 0044) and wherein the processor circuit is configured to change the visual aspect of the intraluminal ultrasound image based on at least one of the ringdown, gain curve, brightness, contrast, saturation, hue, field of view, or chroma (Figure 4, element 450, paragraph 0044).



Regarding claim 12, Hoffman teaches An intraluminal ultrasound imaging method, the method comprising (Figure 2, element 200): receiving, at a processor circuit (Figure 2, element 202), an intraluminal ultrasound image obtained by an intraluminal ultrasound imaging catheter while the intraluminal ultrasound imaging catheter is positioned within a peripheral blood vessel of a patient (Figure 1, paragraphs 0022-0024, element 108; the intravascular catheter can be positioned within a region of interest of the vasculature region of the patient that sends image data to the processor); outputting, to a display in communication with the processor circuit, a user interface comprising a plurality of image type options for peripheral vasculature, wherein the plurality of image type options comprise at least two of: a thrombus option, a deep vein thrombosis option, or a thrombus treatment option (Figure 4, element 430, paragraphs 0043 and 0044; the imaging options are the thrombosis mode and the stent mode (which is the treatment of the thrombus)); receiving, via the user interface, a selection of an image type option (Figure 4, element 430, paragraphs 0043-0044); selecting a preset value for at least one image processing parameter based on the image type option (Figure 4, element 450, paragraphs 0027 and 0044), wherein the at least one image processing parameter determines a visual aspect of how the intraluminal ultrasound image is displayed on the display (Figure 4, element 450, paragraphs 0027 and 0044), wherein each image processing parameter determines a different visual aspect; and outputting, to the display, the intraluminal ultrasound 

Regarding claim 13, Hoffman teaches The method of claim 12, wherein the image type option is selected to enhance a feature in the image (Figure 4, paragraph 0044), the feature comprising at least one of a stent, plaque, lesion, sub-acute thrombus, 292018PF01114 acute thrombus, chronic thrombus, webbing, scarring, deep-vein thrombosis, compression, non- thrombotic iliac vein lesion, post-thrombotic syndrome, or chronic total occlusion (Figure 4, paragraph 0044).

Regarding claim 14, Hoffman teaches The method of claim 13, wherein the user interface further comprises a detection option associated with the feature (paragraphs 0035 and 0044), and wherein the method further comprises: identifying, by the processor circuit, the feature in the intraluminal ultrasound image in response to receiving a selection of the detection option (paragraphs 0035 and 0044).

Regarding claim 15, Hoffman teaches The method of claim 14, wherein identifying the feature is based on an occlusion threshold (paragraphs 0035 and 0044).

Regarding claim 17, Hoffman teaches The method of claim 12, wherein the at least one the image processing parameter comprises at least one of ringdown, gain curve, brightness, contrast, saturation, hue, field of view, or chroma (paragraph 0044).

 peripheral blood vessel of a patient (Figure 1, paragraphs 0022-0024, element 108; the intravascular catheter can be positioned within a region of interest of the vasculature region of the patient that sends image data to the processor); a processor circuit configured for communication with the intravascular ultrasound imaging catheter, wherein the processor circuit is configured to (Figure 2, element 202): receive the intravascular ultrasound image obtained by the intravascular ultrasound imaging (Figure 1, paragraphs 0022-0024, element 108; the intravascular catheter can be positioned within a region of interest of the vasculature region of the patient that sends image data to the processor); output, to a display in communication with the processor circuit, a user interface comprising a plurality of image type options for peripheral wherein the plurality of image type options comprise at least two of: a thrombus option, a deep vein thrombosis option, or a thrombus treatment option (Figure 4, element 430, paragraphs 0043 and 0044; the imaging options are the thrombosis mode and the stent mode (which is the treatment of the thrombus)); receive, via the user interface, a selection of an image type option 7U.S. Application No. 16/663,541Docket No. 2018P01114US01 / 44755.1995US01(Figure 4, element 430, paragraphs 0043 and 0044) ; select preset values for a plurality of image processing parameters based on the image type option, wherein the plurality of image processing parameters determine visual aspects of how the intravascular ultrasound image is displayed on the display (Figure 4, element 450, paragraph 0027 and 0044), wherein each image processing parameter determines a different visual aspect, wherein the plurality of image processing parameters comprise two or 

Regarding claim 22, Hoffman teaches The system of claim 1, wherein the peripheral blood vessel comprises a peripheral vein, and wherein the plurality of image type options for peripheral vasculature comprises a plurality of image type options for peripheral venous vasculature (Figure 4, element 430, paragraphs 0043 and 0044; the imaging options are the thrombosis mode and the stent mode (which is the treatment of the thrombus) of a desired viewing target within the vasculature).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US Pub No. 2015/0133776) in the view of Kolecki (NPL: “Determining the acuteness and stability of deep venous thrombosis by ultrasonic tissue characterization”, Journal of Vascular Surgery, Volume 21, Number 6, pp. 976-983) which is provided.

Kolecki, in the same field of endeavor, teaches the thrombus option comprises a first thrombus option, and wherein the plurality of image type options further comprises a different, second thrombus option (figures 2 and 3, results section, the computer displays images of an acute thrombus and chronic thrombus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman to incorporate the teachings of Kolecki to provide a thrombus option comprises a first thrombus option, and wherein the plurality of image type options further comprises a different, second thrombus option. Doing so will provide the user with the option of selecting the thrombus type as the image type. Therefore, it will help increase the accuracy of distinguishing if the thrombus is acute or chronic and help to create a treatment plan (abstract).

Regarding claim 20, Hoffman teaches The system of claim 19, however, fails to explicitly teach wherein the first thrombus option comprises an acute or sub-acute thrombus option; and wherein the second thrombus option comprises a chronic thrombus option.
Kolecki, in the same field of endeavor, teaches the first thrombus option comprises an acute or sub-acute thrombus option; and wherein the second thrombus option comprises a chronic thrombus option (figures 2 and 3, results section, the computer displays images of an acute thrombus and chronic thrombus).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US Pub No. 2015/0133776) in the view of Baumgart (US Pub No. US 2013/0281832).

Regarding claim 21, Hoffman teaches The system of claim 1, however, fails to explicitly teach wherein the at least one image processing parameter comprises a two-dimensional gain curve with a first axis associated with an input intensity of a pixel and a second axis associated with an output intensity.
Baumgart, in the same field of endeavor, teaches wherein the at least one image processing parameter comprises a two-dimensional gain curve with a first axis associated with an input intensity of a pixel and a second axis associated with an output intensity (paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman to incorporate the teachings of .

Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art doesn’t teach receive an intraluminal ultrasound image obtained by the intraluminal ultrasound imaging catheter while the intraluminal ultrasound imaging catheter is positioned within a peripheral blood vessel of a patient; output, to a display in communication with the processor circuit, a user interface comprising a plurality of image type options for peripheral vasculature, wherein the plurality of image type options comprise at least two of: a thrombus option, a deep vein thrombosis option, or a thrombus treatment option. However, Hoffman teaches an intravascular catheter (figure 1, element 108) that can be inserted into the vessel of the patient which is the target region of the vasculature system which can be the peripheral and sends image data to the processor (paragraphs 0022-0024). The prior art also teaches two different image options: thrombus mode and stent mode (which is a type of thrombus treatment) (figure 4, element 430).

    PNG
    media_image1.png
    172
    360
    media_image1.png
    Greyscale
 Figure 4, shows the different type of image options including the thrombus treatment and the thrombus mode.

Applicant’s arguments with respect to the 103 rejection have been considered but are moot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           
/JOANNE M HOFFMAN/             Acting SPE, Art Unit 3793